Mr. Justice Barnes dissenting: Whether under section 64 of the Municipal Court Act (J. & A. If 3381) a judgment debtor may be required to assign a judgment in his favor, is one question, but whether a judgment in favor of a third party can be reached by such procedure, is another. I do not think that a judgment in favor of a third party comes within the purview of said section as “a chose in action” that can be said to come within the meaning of the words “in the possession or under the control of such other person.” Nor do I think that the section contemplates extending to the municipal court an equitable jurisdiction such as was exercised in the instant case in divesting a third party of rights that have been adjudicated in her favor and merged into a judgment in her name. The sole basis of the order of the lower court under review, as appears from its findings, is that a sale of merchandise by the judgment debtor’s wife was fraudulent as to plaintiff. Bnt there is no recital of a single fact that supports such a conclusion. From the facts recited fraud is not inferable. In substance they are that plaintiff sold the merchandise to the judgment debtor, for a part of the purchase price of which plaintiff obtained the judgment, and that later the merchandise was sold by defendant’s wife and she in turn obtained judgment against her vendee for part of the purchase price. On what theory her sale of the property to which plaintiff had no title and claims no lien could be a fraud against him, or on what equitable doctrine—assuming-the municipal court can exercise such equitable powers—plaintiff can divest a third party of a judgment or any other property in her favor without showing an indebtedness from her to plaintiff’s judgment debtor, is not readily apparent. As the proceeding is an equitable one in its nature, and there is no bill of exceptions, I think the order must he considered with reference to the findings of fact it contains, and should be reversed.